Title: From John Adams to Elbridge Gerry, 20 September 1779
From: Adams, John
To: Gerry, Elbridge


     
      My dear sir
      Braintree Septr. 20. 1779
     
     I have transmitted my Account to the Board of Treasury, according to their Directions together with my Vouchers, and have desired that these last may be delivered to you after the Board should have done with them. I must beg the favour of you to receive them and transmit them to me by a safe Hand.
     I see that Congress have allowed to their Commissioners, one half of what they voted in the Beginning of Things to give the secretary to the Commission, not half, I suppose of what I could very honourably have earned at Home in my Profession—not half to be sure of what, some Gentlemen of the Bar, have actually earned since my departure. As Congress have been so moderate in the Salary, I presume they dont intend to be stingy in the Article of Expences.
     If I had known before I left France, of even this Allowance, I could have made a very honourable as well as handsome Advantage of it: but nothing being settled I did not dare to run the Risque, as I knew not what Temper or Principles prevailed.
     I have received, a sum in the whole, over and above my Expences, part of it is gone to Jersey and Guernsy and part is by me in Cash and part is foolishly spent in a manner I am ashamed to tell. It was necessary to take some Cash with me, in order to bear my Expences in Case of Captivity or in Case of landing at Philadelphia, Virginia or South Carolina as might have been my fortune. If I could have brought it hence in Goods, it would have been happy for my family, but this I could not do because I must come home in a French Frigate, which was so incumbered with Passengers and their Baggage that I had not the Confidence to add to the Cargo more than was indispensible. In short I have been very, genteely duped bubbled, as every other modest and virtuous Man is like to be.
     What is the Reason that you and I cannot Speculate in Change Ally, that We cannot trumpet our own Praises, that We cannot avail ourselves of our public Characters to get private Credit in Trade, and make Fame and Fortune like other Men? I begin to believe that We had better leave it to those who can. This is the Way to get Popularity and Power. This is the Way I find to obtain the Confidence of the People. This is the only Way in which they will suffer any Man to do them good.
     You said something to me in one of your Letters which I did not understand. That you had not approved of the Policy of some and therefore did not expect their Confidence. I dont know whose Confidence is meant here. It will be a long Time before you will loose mine, I believe. You must depart from those fair, honourable, virtuous, benevolent and publik Spirited Principles, or you must loose that Sagacity and Judgment, which I ever found in you, before my Confidence in you will be lost or diminished. What your Conduct has been in Congress since I parted from you, I know not, but some of your Votes that I have seen were more consistent with Truth, Justice and sound Policy, than others that I see in the same Page. Pray let me know a little of these Things, and believe me, with unabated Affection your Frid.
    